                     Michael Faillace & Associates, P.C.
                                           Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                  Telephone: (212) 317-1200
New York, New York 10165                                                         Facsimile: (212) 317-1620
_________

jandrophy@faillacelaw.com

                                                                January 10, 2020

VIA ECF AND EMAIL
Honorable Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
                                                                       MEMO ENDORSED
New York, NY 10007

                      Re:         Ruiz Ortega et al v. Ambrosia Bakery Café Inc. et al
                                          Case No. 18-cv-2207 (KPF)

Dear Judge Failla,

          Plaintiffs write to respectfully request an extension of the deadline to submit the settlement

agreement for Court approval, from the current deadline of January 13, 2020 to January 27, 2020.

          The parties have reached agreement on terms and have prepared an initial draft agreement,

which is being reviewed. We request additional time to finalize the agreement and obtain the ten

necessary signatures on the agreement. We respectfully request that the Court extend the time to

submit the agreement for Court approval. This is the second request for such an extension. The

first request was granted.

          We thank the Court for its attention to this matter.


                                                         Respectfully submitted,


                                                          /s/ Joshua S. Androphy
                                                          Joshua S. Androphy, Esq.
                                                          Attorney for Plaintiffs


cc:       Defendants (Via ECF)
Application GRANTED.

Dated:    January 10, 2020     SO ORDERED.
          New York, New York



                               HON. KATHERINE POLK FAILLA
                               UNITED STATES DISTRICT JUDGE
